***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
       WILLIE A. SAUNDERS v. COMMISSIONER
                  OF CORRECTION
                     (AC 41186)
                        Alvord, Prescott and Moll, Js.

                                   Syllabus

The petitioner, who had been convicted of sexual assault in the first degree
    and risk of injury to a child, filed a second petition for a writ of habeas
    corpus, claiming that his rights to due process were violated because
    he was tried while he was incompetent and a competency examination
    had not been requested for him during the criminal proceedings by the
    trial court or by the state, in violation of statute (§ 54-56d). In his first
    habeas petition, the petitioner alleged that his trial counsel had rendered
    ineffective assistance. The habeas court denied that petition, and this
    court dismissed the petitioner’s appeal from that denial. In his two count
    second habeas petition, the petitioner alleged in the first count that he
    suffered from severe intellectual disabilities that included an inability
    to read and write, and that he had been diagnosed at a young age as
    suffering from mental retardation with brain functioning equivalent to
    that of a ten year old. He alleged that as a result of those purported
    deficiencies, he could not comprehend the nature of the criminal pro-
    ceedings against him, other than the general nature of the charges and
    that he faced incarceration if he were convicted. In the second count,
    the petitioner alleged that he had significant physiological and mental
    health afflictions that rendered him incompetent to be prosecuted and
    to stand trial. The respondent Commissioner of Correction filed a return,
    pursuant to the applicable rule of practice (§ 23-30), asserting that the
    petitioner had procedurally defaulted as to both counts of his petition
    because his due process claims were not raised during his criminal trial
    or on direct appeal. The respondent further alleged that the petitioner
    could not establish sufficient cause and prejudice to excuse the proce-
    dural defaults. The petitioner thereafter filed a reply to the respondent’s
    return, pursuant to the applicable rule of practice (§ 23-31 [c]), in which
    he asserted, inter alia, that he could demonstrate cause to excuse the
    procedural defaults on the basis of the allegations in his habeas petition.
    The habeas court granted the respondent’s motion to dismiss the second
    habeas petition, concluding that the petitioner’s due process claims
    were procedurally defaulted and that he had failed to allege legally
    cognizable cause and prejudice to overcome the procedural defaults.
    The court thereafter granted the petition for certification to appeal, and
    the petitioner appealed to this court. Held:
1. The petitioner’s claim that the procedural default rule did not apply to
    his due process claims, raised for the first time by way of a petition for
    a writ of habeas corpus, that he was incompetent to stand trial and that
    the state and the trial court failed to comply with § 54-56d was unavailing:
    a. The petitioner’s due process claims, although not distinctly raised
    before or adjudicated by the habeas court, were reviewable, as the
    petitioner’s reply to the respondent’s return contested the assertion
    of procedural default, and whether the procedural default rule was
    applicable to the petitioner’s claims was a question of law that required
    no factual findings by the habeas court.
    b. The petitioner’s procedural and substantive competency claims were
    subject to procedural default: although principles of federalism and
    comity do not apply in state habeas proceedings, federal and state habeas
    proceedings share a principal prudential interest in the application of
    the procedural default rule, which is vindicating the finality of judgments,
    and applying the procedural default rule to a procedural and substantive
    competency claim accords weight to the finality of judgments by forcing
    the defendant to litigate all of his claims together, as quickly after trial
    as the docket will allow, and while the attention of the court is focused
    on his case, and the rule promotes the systemic interests of conservation
    of judicial resources and the accuracy and efficiency of judicial deci-
    sions; moreover, the risk of an incompetent person being convicted and
    sentenced without any requested examination of, or other challenge to,
    his or her competency during the criminal trial proceedings or on direct
    appeal is so minimal that the systemic interests of finality, accuracy of
    judicial decisions and conservation of judicial resources vastly out-
    weighed such risk, which is not enhanced by requiring a habeas peti-
    tioner to allege legally cognizable cause to overcome the procedural
    default, and that conclusion struck the right balance in according appro-
    priate weight to those systemic interests; furthermore, this court
    declined to treat the petitioner’s claims of incompetence to stand trial
    in the same manner as substantial claims of actual innocence, which
    are not subject to procedural default, as state habeas review jurispru-
    dence has developed in tandem with federal habeas review jurispru-
    dence, which limits the fundamental miscarriage of justice exception
    to actual innocence claims, and our appellate courts have consistently
    and broadly applied the cause and prejudice standard to all trial level
    and appellate level procedural defaults, with certain limited exceptions.
2. The habeas court properly determined that the petitioner’s claims were
    procedurally defaulted because his reply was deficient and he failed to
    demonstrate cause to excuse his procedural defaults; the petitioner’s
    reply did not satisfy the requirements of Practice Book § 23-31 (c), as the
    petitioner did not articulate with specificity any facts that demonstrated
    cause to overcome his procedural defaults but, rather, baldly alleged
    that he could demonstrate cause to excuse the procedural defaults solely
    on the basis of the allegations in his habeas petition, and even if the
    petitioner were permitted to rely on the allegations in his habeas petition
    to demonstrate cause and prejudice to excuse his procedural defaults,
    the allegations that he was incompetent to stand trial were not sufficient
    to overcome the procedural defaults, as his alleged incompetence was
    an internal, rather than an external, impediment to his defense and,
    thus, could not serve as cause to overcome a procedural default.
          Argued May 23—officially released November 26, 2019

                             Procedural History

  Amended petition for a writ of habeas corpus,
brought to the Superior Court in the judicial district of
Tolland, where the court, Kwak, J., granted the respon-
dent’s motion to dismiss and rendered judgment
thereon, from which the petitioner, on the granting of
certification, appealed to this court. Affirmed.
   Vishal K. Garg, assigned counsel, with whom, on the
brief, was Desmond M. Ryan, for the appellant (peti-
tioner).
   Bruce R. Lockwood, supervisory assistant state’s
attorney, with whom, on the brief, were Maureen Platt,
state’s attorney, and Eva B. Lenczewski, supervisory
assistant state’s attorney, for the appellee (respondent).
                          Opinion

   MOLL, J. The petitioner, Willie A. Saunders, appeals
from the judgment of the habeas court dismissing his
petition for a writ of habeas corpus on the ground that
his due process claims, predicated on allegations that
he was incompetent to stand trial and that the state
and the trial court failed to comply with General Stat-
utes § 54-56d,1 were procedurally defaulted. On appeal,
the petitioner claims that the court improperly dis-
missed the petition because (1) his due process claims
were not subject to the procedural default rule, or (2)
alternatively, he sufficiently pleaded cause and preju-
dice to overcome the procedural defaults and allow
judicial review of his claims. We disagree and, accord-
ingly, affirm the judgment of the habeas court.
   The following recitation was set forth by this court
in the petitioner’s direct appeal from his conviction.
‘‘The jury reasonably could have found the following
facts. On April 20, 2003, Easter Sunday, the victim,2 who
was ten years old at the time, and several members of
her family . . . were staying with the [petitioner’s] sis-
ter . . . in her apartment. . . . The sleeping arrange-
ments were such that the victim shared a room with
her five year old brother, C . . . . On that night, the
victim shared a twin bed with [C] . . . . The victim
slept on her stomach, still dressed in her Easter dress
with her undergarments and shoes on. At some point,
the [petitioner] entered the room and shook the victim’s
arm, telling her that her mother wanted her. The victim
feigned sleep and ignored the [petitioner], who then
went into the hall outside the room. . . . The [peti-
tioner] reentered the room and approached the victim,
who was still feigning sleep, face down on the bed. He
pulled down her undergarments and left the room again.
He soon returned and removed C from the twin bed he
was sharing with the victim and placed him on the floor.
C did not awaken. The [petitioner] then inserted his
penis into the victim’s vagina. The [petitioner] had lubri-
cated his penis with shampoo that burned the victim’s
vagina. The [petitioner] then tried to insert his penis
fully into the victim’s vagina for five minutes to no avail.
During the assault, the victim continued to feign sleep
in fear that had she not, the [petitioner] would have
physically assaulted her. After ending his efforts, the
[petitioner] pulled the victim’s undergarments back up,
placed C back on the bed and left the room. . . . The
victim did not immediately report the assault.
   ‘‘On October 29, 2003, the victim was at home with
C and her older brother, D, while their mother was at
work. She and D were watching the movie ‘The Color
Purple’ on television. In the movie, there is a scene in
which a character is raped by her father and becomes
pregnant. After viewing the movie, the victim had a
violent outburst in which she destroyed several glass
figurines and other items she kept in her bedroom. D
intervened, asking the victim what was wrong with her.
The victim told D that the [petitioner] had raped her.
D then called their mother and reported to her what
the victim had told him. The victim’s mother came home
and called the police. . . . Subsequently, the victim
picked the [petitioner’s] photograph out of a photo-
graphic array at the police department.’’ (Footnote in
original; footnotes omitted.) State v. Saunders, 114
Conn. App. 493, 495–96, 969 A.2d 868, cert. denied, 292
Conn. 917, 973 A.2d 1277 (2009).
   By way of a substitute long form information, the
petitioner was charged with sexual assault in the first
degree in violation of General Statutes § 53a-70 (a) (2)
and risk of injury to a child in violation of General
Statutes § 53-21 (a) (2). In June, 2006, following a jury
trial, the petitioner was found guilty of both crimes.
The trial court imposed a total effective sentence of
ten years of imprisonment followed by fifteen years
of special parole. This court affirmed the judgment of
conviction.3 See State v. Saunders, supra, 114 Conn.
App. 509.
  In October, 2009, the petitioner filed a petition for a
writ of habeas corpus alleging that his trial counsel
had rendered ineffective assistance by failing to call
additional alibi witnesses at trial (first petition). The
habeas court denied the first petition. Following the
denial of the petitioner’s petition for certification to
appeal, the petitioner filed an appeal, which this court
dismissed. Saunders v. Commissioner of Correction,
143 Conn. App. 902, 67 A.3d 316, cert. denied, 310 Conn.
917, 76 A.3d 632 (2013).
   On September 28, 2015, more than nine years follow-
ing the judgment of conviction, the petitioner filed a
second petition for a writ of habeas corpus—the peti-
tion at issue in this appeal (second petition). The second
petition consisted of two counts asserting due process
violations under the fifth and fourteenth amendments
to the United States constitution and article first, §§ 8
and 9, of the Connecticut constitution on the grounds
that the petitioner was incompetent to be prosecuted
and to stand trial and that, in violation of § 54-56d, no
competency examination had been requested by his
trial counsel, the state, or the trial court during the
criminal proceedings. In count one, the petitioner
alleged that he suffers from severe intellectual disabili-
ties, including, inter alia, an inability to read or write,
a diagnosis of ‘‘mental retardation’’ at a young age, and
brain functioning equivalent to that of a ten year old
child. The petitioner alleged that, as a result of these
purported deficiencies, he could not comprehend the
nature of the criminal proceedings against him, other
than the general nature of the charges and the fact that
he was facing incarceration if convicted. He further
alleged that his trial counsel, the state, and the court did
not request that he undergo a competency examination
during the course of the criminal proceedings.
   In count two of the second petition, the petitioner
alleged that he had significant physiological and mental
health afflictions that rendered him incompetent to be
prosecuted and to stand trial. The petitioner alleged,
inter alia, that he had a long history of epileptic seizures,
a visibly misshapen head, paranoia, schizophrenia, and
depression, and that he had been hospitalized on numer-
ous occasions in North Carolina prior to his arrest for
the crimes at issue. The petitioner further alleged that
these conditions continued to plague him throughout
his period of incarceration. He also alleged, as he had
in the first count, that his trial counsel, the state, and the
trial court had not requested a competency examination
during the course of the criminal proceedings.
   On March 31, 2016, pursuant to Practice Book § 23-
30,4 the respondent, the Commissioner of Correction,
filed a return denying the material allegations in the
second petition and asserting several affirmative
defenses, including procedural default as to both counts
of the second petition.5 According to the respondent,
the petitioner’s due process claims regarding his alleged
incompetency were not raised during the petitioner’s
criminal trial or pursued on direct appeal from the judg-
ment of conviction and, thus, the claims were barred
by the procedural default rule. Furthermore, the respon-
dent alleged that the petitioner could not establish suffi-
cient cause and prejudice to excuse the procedural
defaults.
   On July 20, 2016, pursuant to Practice Book § 23-31,6
the petitioner filed a reply. Therein, in response to the
respondent’s affirmative defenses sounding in proce-
dural default, the petitioner alleged that because his
due process rights were violated by virtue of his stand-
ing trial while he was incompetent, it would be ‘‘circu-
lar’’ and ‘‘illogical’’ to subject his due process claims to a
procedural default analysis. The petitioner also alleged
that he could not have raised his due process claims
at any earlier juncture because he is ‘‘significantly devel-
opmentally disabled because of his significantly low IQ
[intelligence quotient] of 50’’ and none of his previous
attorneys had his IQ tested and/or his competency eval-
uated. Finally, in the alternative, he alleged that he could
establish both cause and prejudice to overcome the
procedural defaults.7
  On October 25, 2017, pursuant to Practice Book § 23-
29, the respondent filed a motion to dismiss the second
petition, inter alia, on the ground that the petitioner’s
due process claims raised therein were procedurally
defaulted.8 Following a hearing held on the same day,9
the habeas court issued a memorandum of decision
granting the motion to dismiss.10 The court determined
that the petitioner’s due process claims11 were proce-
durally defaulted and that he had failed to allege legally
cognizable cause and prejudice to overcome the proce-
dural defaults. The petitioner then filed a petition for
certification to appeal, which the court granted. This
appeal followed. Additional facts and procedural his-
tory will be set forth as necessary.
   Before turning to the petitioner’s claims, we begin
by setting forth the relevant legal principles and stan-
dard of review. ‘‘Practice Book § 23-29 (5) permits a
habeas court to dismiss a petition for ‘any . . . legally
sufficient ground’ ’’; Fuller v. Commissioner of Correc-
tion, 75 Conn. App. 814, 818, 817 A.2d 1274, cert. denied,
263 Conn. 926, 823 A.2d 1217 (2003); which may include
procedural default. Brewer v. Commissioner of Correc-
tion, 162 Conn. App. 8, 16–19, 130 A.3d 882 (2015). ‘‘The
conclusions reached by the trial court in its decision
to dismiss [a] habeas petition are matters of law, subject
to plenary review. . . . [If] the legal conclusions of the
court are challenged, we must determine whether they
are legally and logically correct . . . and whether they
find support in the facts that appear in the record. . . .
To the extent that factual findings are challenged, this
court cannot disturb the underlying facts found by the
habeas court unless they are clearly erroneous.’’ (Inter-
nal quotation marks omitted.) Boria v. Commissioner
of Correction, 186 Conn. App. 332, 338, 199 A.3d 1127
(2018).
                            I
   We first address the petitioner’s assertion that his
due process claims raised in the second petition were
not subject to the procedural default rule and, thus, the
habeas court erred in determining that the claims were
procedurally defaulted. As a preliminary matter, the
respondent argues that we should not consider this
particular assertion because it was neither distinctly
raised by the petitioner before the habeas court nor
adjudicated by that court. We conclude that the petition-
er’s claim is reviewable but unavailing.
  Under our rules of practice, we are not bound to
consider a claim unless it was distinctly raised at trial
or during subsequent proceedings. See Practice Book
§ 60-5. ‘‘A reviewing court will not consider claims not
raised in the habeas petition or decided by the habeas
court. . . . Appellate review of claims not raised
before the habeas court would amount to an ambuscade
of the [habeas] judge.’’ (Internal quotation marks omit-
ted.) Giattino v. Commissioner of Correction, 169
Conn. App. 566, 580, 152 A.3d 558 (2016); see also Hen-
derson v. Commissioner of Correction, 129 Conn. App.
188, 198, 19 A.3d 705 (declining to review petitioner’s
claim on appeal where record revealed that claim not
raised during habeas proceedings and habeas court did
not rule on claim), cert. denied, 303 Conn. 901, 31 A.3d
1177 (2011).
  We conclude that the petitioner’s contention that his
due process claims were not subject to the procedural
default rule is properly preserved for our review. In his
reply to the respondent’s return, the petitioner explicitly
contested whether his due process claims could be
procedurally defaulted, contending that conducting a
procedural default analysis with respect to his claims
would be ‘‘circular’’ and ‘‘illogical.’’ In its memorandum
of decision, the habeas court concluded that the peti-
tioner’s claims were procedurally defaulted. Further-
more, whether the procedural default rule is applicable
to the petitioner’s claims is a question of law requiring
no factual findings by the habeas court. Therefore, the
petitioner’s assertion that his claims are not subject
to the procedural default rule is properly before us
for review.
   We now turn to the merits of the petitioner’s claim.
The petitioner, relying primarily on the decision of the
United States Court of Appeals for the Second Circuit
in Silverstein v. Henderson, 706 F.2d 361 (2d Cir.), cert.
denied, 464 U.S. 864, 104 S. Ct. 195, 78 L. Ed. 2d 171
(1983), contends that his due process claims, predicated
on his alleged incompetence to stand trial and the
alleged failures of the state and the trial court to request
that he undergo a competency examination under § 54-
56d,12 are not subject to the procedural default rule.
The respondent argues that the petitioner’s due process
claims are not immune to procedural default. We agree
with the respondent.
  In order to resolve the petitioner’s claim on appeal,
we begin with a review of the procedural default rule
and its development. ‘‘Under the procedural default
doctrine, a claimant may not raise, in a collateral pro-
ceeding, claims that he could have made at trial or on
direct appeal in the original proceeding, unless he can
prove that his default by failure to do so should be
excused.’’ (Internal quotation marks omitted.) Cator v.
Commissioner of Correction, 181 Conn. App. 167, 199,
185 A.3d 601, cert. denied, 329 Conn. 902, 184 A.3d
1214 (2018).
   ‘‘Prior to 1991, [our Supreme Court] employed the
deliberate bypass rule, as articulated in Fay v. Noia,
[372 U.S. 391, 83 S. Ct. 822, 9 L. Ed. 2d 837 (1963)], in
order to determine the reviewability of constitutional
claims in habeas corpus proceedings that had not been
properly raised at trial or pursued on direct appeal.
. . . In Fay v. Noia, supra, 438–39, the United States
Supreme Court held that federal habeas corpus jurisdic-
tion was not affected by the procedural default, specifi-
cally a failure to appeal, of a petitioner during state
court proceedings resulting in his conviction. The court
recognized, however, a limited discretion in the federal
habeas judge to deny relief to an applicant who has
deliberately by-passed the orderly procedure of the
state courts and in so doing has forfeited his state court
remedies. . . . This deliberate bypass standard for
waiver required an intentional relinquishment or aban-
donment of a known right or privilege by the petitioner
personally and depended on his considered choice.
. . . A choice made by counsel not participated in by
the petitioner does not automatically bar relief.’’ (Cita-
tion omitted; internal quotation marks omitted.) Jack-
son v. Commissioner of Correction, 227 Conn. 124,
130–31, 629 A.2d 413 (1993).
   ‘‘After Fay, the United States Supreme Court took
the view that it had failed to accord adequate weight
to comity and finality of the state court judgments and,
accordingly, steadily increased the power of federal
courts to deny habeas corpus claims based on state
procedural defaults by determining that such claims
should be reviewed under a more stringent cause and
prejudice standard. . . . This change was accom-
plished by applying the cause and prejudice standard
in a series of cases in which procedural defaults arose
in a variety of circumstances.’’ (Citations omitted.)
Crawford v. Commissioner of Correction, 294 Conn.
165, 180–81, 982 A.2d 620 (2009).
   For example, in 1977, in Wainwright v. Sykes, 433
U.S. 72, 97 S. Ct. 2497, 53 L. Ed. 2d 594 (1977), the
United States Supreme Court rejected ‘‘the sweeping
language of Fay’’; id., 87; which, ‘‘going far beyond the
facts of the case’’; id., 87–88; ‘‘would make federal
habeas review generally available to state convicts
absent a knowing and deliberate waiver of the federal
constitutional contention.’’ Id., 87. Instead, the court
applied the rule of Francis v. Henderson, 425 U.S. 536,
542, 96 S. Ct. 1708, 48 L. Ed. 2d 149 (1976)—which
barred federal habeas review absent a showing of
‘‘cause’’ for the failure to raise the claim previously and
‘‘prejudice’’ resulting from the alleged constitutional
violation—to a defaulted ‘‘objection to the admission
of a confession at trial . . . .’’ Wainwright v. Sykes,
supra, 87. The court left ‘‘open for resolution in future
decisions the precise definition of the ‘cause’ and ‘preju-
dice’ standard, and note[d] . . . only that it is narrower
than the standard set forth in dicta in Fay v. Noia,
[supra, 372 U.S. 391] . . . .’’ Wainwright v. Sykes,
supra, 87. ‘‘Thus was born the Wainwright ‘cause-and-
prejudice’ standard for habeas review.’’ Johnson v.
Commissioner of Correction, 218 Conn. 403, 413, 589
A.2d 1214 (1991).
   As our Supreme Court recognized in McClain v. Man-
son, 183 Conn. 418, 439 A.2d 430 (1981), however,
because the United States Supreme Court in ‘‘ ‘[Wain-
wright v. Sykes, supra, 433 U.S. 72] left intact its holding
in Fay v. Noia, [supra, 372 U.S. 391] it remain[ed] unde-
cided which procedural waivers [would] be evaluated
under Fay’s ‘‘deliberate bypass’’ standard and which
under the narrower ‘‘cause’’ and ‘‘prejudice’’ test of
Sykes.’ ’’ McClain v. Manson, supra, 428–29 n.15, quot-
ing U.S. ex rel. Carbone v. Manson, 447 F. Supp. 611,
619 (D. Conn. 1978).
   In 1991, the United States Supreme Court ‘‘unequivo-
cally closed McClain’s ‘open question’ in Coleman [v.
Thompson, 501 U.S. 722, 750, 111 S. Ct. 2546, 115 L.
Ed. 2d 640 (1991)],’’ by expressly rejecting the continued
viability of Fay’s deliberate bypass standard for federal
habeas review. Crawford v. Commissioner of Correc-
tion, supra, 294 Conn. 184. That is, ‘‘[i]n Coleman [v.
Thompson, supra, 750], the Supreme Court explicitly
overruled Fay, holding that the cause and prejudice
standard applies to ‘all cases in which a state prisoner
has defaulted his federal claims in state court pursuant
to an independent and adequate state procedural rule
. . . .’ ’’ (Emphasis in original.) Crawford v. Commis-
sioner of Correction, supra, 182. ‘‘Under this standard,
state prisoners who have defaulted federal claims in
state court cannot obtain federal habeas corpus review
unless they can ‘demonstrate cause for the default and
actual prejudice as a result of the alleged violation of
federal law, or demonstrate that failure to consider
the claims will result in a fundamental miscarriage of
justice.’13 [Coleman v. Thompson, supra, 750.] In setting
out this standard, the Supreme Court emphasized the
importance of the uniform application of procedural
default standards, regardless of the specific nature of
the procedural default. Id., 750–51 (‘[b]y applying the
cause and prejudice standard uniformly to all indepen-
dent and adequate state procedural defaults, we elimi-
nate the irrational distinction between Fay and the rule
of cases like Francis [v. Henderson, supra, 425 U.S.
536], Sykes . . . and [Murray v. Carrier, 477 U.S. 478,
106 S. Ct. 2639, 91 L. Ed. 2d 397 (1986)]’).’’ (Footnote
added.) Crawford v. Commissioner of Correction,
supra, 182.
   ‘‘Although [our appellate courts are] not compelled
to conform state postconviction procedures to federal
procedures . . . our jurisprudence has followed the
contours of the Supreme Court’s adoption and subse-
quent rejection of the deliberate bypass standard.’’
(Citation omitted.) Id. Our Supreme Court has followed
the federal denunciation of Fay’s deliberate bypass
standard and held that the cause and prejudice standard
in Wainwright applies to claims that were not pursued
at trial or on direct appeal but were later raised in
habeas proceedings. See Jackson v. Commissioner of
Correction, supra, 227 Conn. 132, 136 (adopting Wain-
wright’s cause and prejudice standard for habeas
review of constitutional claims not pursued on direct
appeal); Johnson v. Commissioner of Correction,
supra, 218 Conn. 417–19 (adopting Wainwright’s cause
and prejudice standard for habeas review of constitu-
tional claims not properly preserved at trial). ‘‘Since
Jackson, [our Supreme Court] consistently and broadly
has applied the cause and prejudice standard to trial
level and appellate level procedural defaults in habeas
corpus petitions.’’ Crawford v. Commissioner of Cor-
rection, supra, 294 Conn. 186. But see Hinds v. Com-
missioner of Correction, 321 Conn. 56, 61, 136 A.3d
596 (2016) (concluding that ‘‘challenges to kidnapping
instructions in criminal proceedings rendered final
before [State v. Salamon, 287 Conn. 509, 949 A.2d 1092
(2008)] are not subject to the procedural default rule’’);
Summerville v. Warden, 229 Conn. 397, 422, 641 A.2d
1356 (1994) (holding that substantial claim of actual
innocence is not subject to procedural default rule).
   The precise issue before us is whether the procedural
default rule applies to due process claims, raised for
the first time by way of a petition for a writ of habeas
corpus, that a petitioner was incompetent to stand trial
and/or that the state and the trial court failed to comply
with § 54-56d. This issue has not been squarely
addressed by this court or by our Supreme Court.
Although we are not bound by federal postconviction
jurisprudence; Hinds v. Commissioner of Correction,
supra, 321 Conn. 70; we continue our discussion by
turning to cases from the federal courts and our sister
states for guidance. See State v. Favoccia, 306 Conn.
770, 790–91, 51 A.3d 1002 (2012) (‘‘[i]nasmuch as this
is an issue of first impression . . . we turn for guidance
to cases from the federal courts and our sister states’’
[footnote omitted]).
   In 1966, the United States Supreme Court observed
that ‘‘it is contradictory to argue that a defendant may
be incompetent, and yet knowingly or intelligently
‘waive’ his right to have the court determine his capacity
to stand trial.’’ Pate v. Robinson, 383 U.S. 375, 384, 86
S. Ct. 836, 15 L. Ed. 2d 815 (1966); see also Drope v.
Missouri, 420 U.S. 162, 171, 95 S. Ct. 896, 43 L. Ed. 2d
103 (1975) (recognizing, upon granting of certiorari
from direct state court criminal appeal, long accepted
principle that person who lacks capacity to understand
nature and object of proceedings against him, to consult
with counsel, and to assist in preparation of defense
may not be subjected to trial).
   Against the backdrop of the United States Supreme
Court’s incremental departure from, and eventual rejec-
tion of, the deliberate bypass standard, we observe that
the better weight of post-Coleman federal Circuit Court
authority has rejected the expansion of Pate and/or
Drope to preclude the application of the procedural
default rule to procedural and substantive competency
claims.14 As we will explain, these courts reason that
there is a fundamental distinction between the legal
theories of waiver, as applied in Pate and Drope, and
procedural default.
   For example, in Smith v. Moore, 137 F.3d 808, 818
(4th Cir.), cert. denied, 525 U.S. 886, 119 S. Ct. 199, 142
L. Ed. 2d 163 (1998), the petitioner, who claimed in an
appeal from the denial of his petition for a writ of habeas
corpus that he was incompetent to stand trial, argued
that competence to stand trial cannot be waived and,
therefore, cannot be procedurally defaulted. The United
States Court of Appeals for the Fourth Circuit dis-
agreed, holding that the petitioner was procedurally
barred from raising the claim for the first time on habeas
review. Id. The court reasoned: ‘‘Neither Drope nor Pate
. . . support[s] [the petitioner’s] argument that compe-
tence to stand trial may be raised at any time. The
rather unremarkable premise behind Drope and Pate is
that an incompetent defendant cannot knowingly or
intelligently waive his rights. . . . Unlike waiver,
which focuses on whether conduct is voluntary and
knowing, the procedural default doctrine focuses on
comity, federalism, and judicial economy. . . . Put sim-
ply, the rationale of Drope and Pate [is] inapposite in the
context of a procedural default.’’ (Citations omitted.)
Smith v. Moore, supra, 818–19; see also Burket v. Ange-
lone, 208 F.3d 172, 191–95 (4th Cir.) (concluding that
petitioner’s procedural and substantive competency
claims were procedurally defaulted), cert. denied, 530
U.S. 1283, 120 S. Ct. 2761, 147 L. Ed. 2d 1022 (2000);
accord Gonzales v. Davis, 924 F.3d 236, 242–44 (5th
Cir. 2019) (concluding that petitioner’s procedural com-
petency claims were procedurally defaulted).
   The United States Court of Appeals for the Sixth
Circuit agrees. In Hodges v. Colson, 727 F.3d 517, 539–40
(6th Cir. 2013), cert. denied sub nom. Hodges v. Carpen-
ter,    U.S.     , 135 S. Ct. 1545, 191 L. Ed. 2d 642 (2015),
the Sixth Circuit considered whether the petitioner’s
substantive competency claim was subject to proce-
dural default. The court concluded that it was rejecting
the petitioner’s reliance on decisions from the United
States Courts of Appeals for the Tenth and Eleventh
Circuits that distinguished between procedural compe-
tency claims (which those courts have held are subject
to procedural default) and substantive competency
claims (which those courts have held are not subject
to procedural default). Id., 540 (citing Battle v. United
States, 419 F.3d 1292, 1298 [11th Cir. 2005], cert. denied,
549 U.S. 1343, 127 S. Ct. 2030, 167 L. Ed. 2d 772 [2007];
Walker v. Gibson, 228 F.3d 1217, 1229 [10th Cir. 2000],
cert. denied, 533 U.S. 933, 121 S. Ct. 2560, 150 L. Ed.
2d 725 [2001]; Adams v. Wainwright, 764 F.2d 1356,
1359 [11th Cir. 1985], cert. denied, 474 U.S. 1073, 106
S. Ct. 834, 88 L. Ed. 2d 805 [1986]). The Sixth Circuit
explained: ‘‘[N]either the Supreme Court nor this court
has adopted such a rule, and we decline to do so here.
As the [United States Court of Appeals for the] Ninth
Circuit noted in LaFlamme v. Hubbard, [Docket No.
97-6973, 2000 WL 757525, *2 (9th Cir. March 16, 2000)
(decision without published opinion, 225 F.3d 663 ([9th
Cir. 2000])], those courts that have held that substantive
competency claims cannot be procedurally defaulted
appear to have conflated the distinct concepts of waiver
and procedural default. Although it is true that substan-
tive competency claims cannot be waived, Pate v. Rob-
inson, [supra, 383 U.S. 384] (‘it is contradictory to argue
that a defendant may be incompetent, and yet know-
ingly or intelligently ‘‘waive’’ his right to have the court
determine his capacity to stand trial’), they can be pro-
cedurally defaulted. We agree with the Ninth Circuit
that, ‘unlike waiver, the procedural default rule does
not rely on the petitioner’s voluntary abandonment of
a known right but only on the fact that the claim was
rejected by the state court on independent and adequate
state grounds.’ [LaFlamme v. Hubbard, supra, 2000 WL
757525, *2] . . . . We hereby hold that substantive
competency claims are subject to the same rules of
procedural default as all other claims that may be pre-
sented on habeas.’’15 Hodges v. Colson, supra, 540.
   In Martinez-Villareal v. Lewis, 80 F.3d 1301, 1307
(9th Cir.), cert. denied sub nom. Martinez-Villareal v.
Stewart, 519 U.S. 1030, 117 S. Ct. 588, 136 L. Ed. 2d 517
(1996), the Ninth Circuit similarly held that a petition-
er’s substantive competency claim could be procedur-
ally defaulted, rejecting an expansive application of
Pate and distinguishing between the defenses of waiver
and procedural default. The court explained: ‘‘The
waiver standard does not apply when the [s]tate urges
procedural default as a defense to a state prisoner’s
claims. In [Wainwright v. Sykes, supra, 433 U.S. 73],
the [United States Supreme] Court specifically rejected
the waiver-based ‘deliberate by-pass’ standard of [Fay],
as applied to claims of procedural default. In Coleman,
the [c]ourt made it clear that the cause and prejudice
standard applies to all ‘independent and adequate state
procedural defaults.’ . . . The analytical basis of a
defense of waiver differs markedly from that of a
defense of procedural default. A claim has been ‘waived’
if it was not raised and if the standard of ‘voluntary
relinquishment or abandonment of a known right,’ artic-
ulated in Fay, is met. In contrast, a finding of procedural
default requires only that the claim was rejected by the
state court on independent and adequate state proce-
dural grounds.’’ (Citation omitted.) Martinez-Villareal
v. Lewis, supra, 1307. The court concluded that,
because claims relating to the petitioner’s alleged
incompetence to stand trial were not raised until his
third habeas petition, ‘‘the district court erred in holding
that the claim was not procedurally defaulted.’’ Id.
   We also note that several decisions from our sister
states also support the conclusion that competency
claims are subject to procedural default. See, e.g., Per-
kins v. Hall, 288 Ga. 810, 822, 708 S.E.2d 335 (2011)
(‘‘substantive claims of incompetence to stand trial will
continue to be subject to procedural default’’); State v.
Watkins, 284 Neb. 742, 749–50, 825 N.W.2d 403 (2012)
(applying procedural default rule to substantive compe-
tency claim).
  Persuaded to follow, for purposes of state habeas
review, the better weight of authority discussed pre-
viously in this opinion, we hold that a petitioner’s proce-
dural and substantive competency claims are subject
to procedural default. Although principles of federalism
and comity do not apply in state habeas proceedings,
federal and state habeas proceedings share a principal
prudential interest in the application of the procedural
default rule, namely, vindicating the finality of judg-
ments. See Hinds v. Commissioner of Correction,
supra, 321 Conn. 71–72. In applying the cause and preju-
dice standard to all procedural defaults, our Supreme
Court has consistently affirmed finality as a compelling
policy. See, e.g., Crawford v. Commissioner of Correc-
tion, supra, 294 Conn. 188 (citing Johnson and Jack-
son). Applying the procedural default rule to a proce-
dural or substantive competency claim accords
adequate weight to the finality of judgments ‘‘by forcing
the defendant to litigate all of his claims together, as
quickly after trial as the docket will allow, and while
the attention of the appellate court is focused on his
case.’’ (Internal quotation marks omitted.) Jackson v.
Commissioner of Correction, supra, 227 Conn. 134. The
procedural default rule promotes not only the finality
of judgments but also the systemic interests of conser-
vation of judicial resources and ‘‘the accuracy and effi-
ciency of judicial decisions,’’ by preserving ‘‘the oppor-
tunity to resolve the issue shortly after trial, while
evidence is still available both to assess the defendant’s
claim and to retry the defendant effectively [as appro-
priate] if he prevails in his appeal.’’ (Internal quotation
marks omitted.) Id. Stated differently, the passage of
time creates a sufficiently harmful risk that the accuracy
of judicial decisions will be diminished, as memories
fade and records are less likely to be available.
   Meanwhile, we are persuaded that the risk of a truly
incompetent person being convicted and sentenced
without any requested examination of, or other chal-
lenge to, his or her competency during the criminal trial
proceedings or on direct appeal is so minimal that the
systemic interests of finality, accuracy of judicial deci-
sions, and conservation of judicial resources vastly out-
weighed such risk. Moreover, we do not perceive that
such risk is enhanced by requiring a habeas petitioner
to allege legally cognizable cause to overcome the pro-
cedural default.
   As our Supreme Court recently has observed, ‘‘habeas
relief is designed to address situations in which a mis-
carriage of justice would exist without such relief, and
the cause and prejudice standard is not meant to thwart
that interest. Rather, the cause and prejudice standard
is meant to balance the need for habeas relief with the
societal costs of habeas relief.’’ Newland v. Commis-
sioner of Correction, 331 Conn. 546, 559–60, 206 A.3d
176 (2019). Our conclusion herein, which preserves the
availability of habeas review of a due process claim
predicated on procedural or substantive competency
but requires a petitioner making such a claim to allege
legally cognizable cause and prejudice in reply to a
procedural default defense; see footnote 17 of this opin-
ion; strikes the right balance in according appropriate
weight to the systemic interests discussed previously.
   In support of his claim that competency claims are
not subject to procedural default, the petitioner largely
relies on the Second Circuit’s decision in Silverstein v.
Henderson, supra, 706 F.2d 361. By way of background,
in Silverstein, after his two state court petitions seeking
to vacate his conviction had been dismissed, the peti-
tioner filed a petition for a writ of habeas corpus in a
federal District Court, asserting, inter alia, that he had
been deprived of his right to due process by the state
trial court’s failure to hold a competency hearing under
New York law and its acceptance of his guilty plea
while he was incompetent to stand trial. Id., 363–64.
The federal District Court dismissed the petition on the
ground that the petitioner had neglected to raise the
issue on direct appeal. Id., 362, 365. On appeal, the state
of New York argued that the petitioner had failed to
raise a challenge to his competence on direct appeal
in state court and, thus, he could not seek relief in
federal court. Id., 366. The Second Circuit rejected that
argument. The Second Circuit observed that ‘‘[t]he ques-
tion presented here is whether the waiver rule of [Wain-
wright v. Sykes, supra, 433 U.S. 72]16 . . . applies to
the right recognized by [Pate].’’ (Footnote added.) Id.,
367. The Second Circuit concluded that ‘‘Wainwright’s
waiver rule cannot apply when the basis for attacking
the conviction is that the defendant is incompetent to
stand trial, and thus incompetent to ‘waive’ his rights.
. . . Thus, when the trial court neglects its duty to
conduct a hearing on competence, the defendant’s fail-
ure to object or to take an appeal on the issue will
not bar collateral attack.’’ (Citation omitted.) Id. The
Second Circuit stated: ‘‘In sum, under Wainwright, [the
petitioner’s] failure to allege on direct appeal that he
was incompetent does not bar federal habeas relief.’’
Id., 368.
   We decline to follow the Second Circuit’s decision
in Silverstein for two reasons. First, the rationale under-
pinning the Silverstein decision is outdated, and we
have significant doubts as to the current viability of the
decision. Silverstein is a decision issued in 1983, during
the pre-Coleman period when, because the United
States Supreme Court in Wainwright ‘‘left intact its
holding in Fay v. Noia, [supra, 372 U.S. 391], it
remain[ed] undecided which procedural waivers
[would] be evaluated under Fay’s deliberate bypass
standard and which under the narrower cause and prej-
udice test of Sykes.’’ (Internal quotation marks omitted.)
McClain v. Manson, supra, 183 Conn. 428–29 n.15. In
reaching its decision in Silverstein, the Second Circuit
relied on the premise that, under Pate, an incompetent
petitioner cannot knowingly or intelligently waive his or
her rights. Like other decisions during that pre-Coleman
period, Silverstein conflates the defenses of waiver and
procedural default. Put simply, although competency
claims cannot be waived under Pate, they may be proce-
durally defaulted. See Hodges v. Colson, supra, 727 F.3d
540. For these reasons, we consider Silverstein to be
unpersuasive.
   Second, although we acknowledge that ‘‘it is well
settled that decisions of the Second Circuit, while not
binding upon this court, nevertheless carry particularly
persuasive weight in the resolution of issues of federal
law’’; (internal quotation marks omitted) St. Juste v.
Commissioner of Correction, 328 Conn. 198, 210, 177
A.3d 1144 (2018); the present case involves the applica-
tion of a state procedural default rule raised in the
context of the petitioner’s federal due process claims
concerning his competency and, thus, does not require
us to resolve a pure issue of federal law.
   The petitioner also thinly asserts that this court
should treat claims of incompetence to stand trial in the
same manner as substantial claims of actual innocence,
which are not subject to procedural default. See Sum-
merville v. Warden, supra, 229 Conn. 422 (concluding
that ‘‘[t]he continued imprisonment of one who is actu-
ally innocent would constitute a miscarriage of justice’’
such that, notwithstanding strong interest in finality of
judgments, substantial claim of actual innocence can-
not be procedurally defaulted). We decline to do so for
two reasons. First, mindful that our state habeas review
jurisprudence has developed in tandem with federal
habeas review jurisprudence, we deem it prudent to
follow the United States Supreme Court’s limitation of
the ‘‘fundamental miscarriage of justice’’ exception to
actual innocence claims. See Schlup v. Delo, 513 U.S.
298, 322, 115 S. Ct. 851, 130 L. Ed. 2d 808 (1995). Second,
in light of our appellate courts’ consistent and broad
application of the cause and prejudice standard to all
trial level and appellate level procedural defaults; Craw-
ford v. Commissioner of Correction, supra, 294 Conn.
186; with the exceptions of actual innocence claims and
Salamon claims, as identified previously in this opinion,
we are persuaded that procedural and substantive com-
petency claims are properly subject to the procedural
default rule. This is particularly so in light of our
Supreme Court’s recent decision in Newland v. Com-
missioner of Correction, supra, 331 Conn. 548, in which
the court applied the cause and prejudice standard to
a procedurally defaulted claim of a complete depriva-
tion of counsel during the petitioner’s criminal pro-
ceedings.
   In sum, the petitioner’s due process claims grounded
in his alleged incompetence to stand trial and the
alleged failures by the state and by the trial court to
comply with § 54-56d were subject to procedural
default. Thus, the petitioner’s first claim fails.
                            II
  Having concluded that the habeas court was correct
to apply the cause and prejudice standard of the proce-
dural default rule to the petitioner’s due process claims,
we next turn to the petitioner’s alternative assertion
that the court erred in determining that he failed to
plead legally cognizable cause and prejudice to over-
come the procedural defaults. We conclude that the
court properly determined that the petitioner’s claims
were procedurally defaulted because (1) the petitioner’s
reply was deficient and (2) the petitioner failed to dem-
onstrate cause to excuse the procedural defaults.17
   By way of additional procedural background, in his
reply to the respondent’s return, the petitioner alleged
the following with respect to whether he could demon-
strate cause and prejudice to overcome the respon-
dent’s affirmative defense of procedural default
directed to count one of the second petition: ‘‘[The]
petitioner can establish cause and prejudice to permit
review of the claim in count [one]. [The] petitioner
relies on facts alleged in [the second petition] to estab-
lish cause and prejudice. [The] petitioner is prejudiced
because he stands convicted of sexual assault in [the]
first degree and is currently serving ten years of special
parole.’’18 The petitioner set forth identical allegations
in reply to the respondent’s affirmative defense of pro-
cedural default with respect to count two of the sec-
ond petition.
   In its memorandum of decision dismissing the second
petition, in considering whether the petitioner’s due
process claims were procedurally defaulted, the court
determined that the petitioner failed to raise his due
process claims during the criminal trial proceedings
or on direct appeal from the judgment of conviction.
Relying on this court’s decision in Anderson v. Commis-
sioner of Correction, 114 Conn. App. 778, 971 A.2d 766,
cert. denied, 293 Conn. 915, 979 A.2d 488 (2009), the
habeas court concluded that the petitioner’s reply
‘‘fail[ed] to allege any facts or assert any cause and
resulting prejudice to permit review of his claims. In
fact, he assert[ed] in the reply that he . . . ‘relies on
facts alleged in [the second petition] to establish cause
and prejudice,’ which is not permissible, nor sufficient
to overcome the respondent’s affirmative defense[s] of
procedural default. The court finds, therefore, that the
petitioner has failed to allege legally cognizable cause
and prejudice to rebut his procedural default[s].’’
                            A
   We first address the issue of whether the habeas
court correctly ruled that the petitioner’s reliance on the
allegations contained in the second petition to establish
cause and prejudice was impermissible. The petitioner
contends that incorporating the allegations in the sec-
ond petition into his reply in order to demonstrate cause
and prejudice was neither impermissible nor inappro-
priate. We conclude that the court did not err in
determining that the petitioner’s reply was deficient.
   ‘‘ ‘The petition [for a writ of habeas corpus] is in the
nature of a pleading, and the return is in the nature of
an answer.’ . . . ‘[T]he interpretation of pleadings is
always a question of law for the court . . . . Our
review of the [habeas] court’s interpretation of the
pleadings therefore is plenary. . . . [T]he modern
trend, which is followed in Connecticut, is to construe
pleadings broadly and realistically, rather than narrowly
and technically. . . . [T]he [petition] must be read in
its entirety in such a way as to give effect to the pleading
with reference to the general theory upon which it pro-
ceeded, and do substantial justice between the parties.
. . . As long as the pleadings provide sufficient notice
of the facts claimed and the issues to be tried and do
not surprise or prejudice the opposing party, we will
not conclude that the [petition] is insufficient to allow
recovery.’ . . .
   ‘‘ ‘When a respondent seeks to raise an affirmative
defense of procedural default, the rules of practice
require that he or she must file a return to the habeas
petition ‘‘alleg[ing] any facts in support of any claim
of procedural default . . . or any other claim that the
petitioner is not entitled to relief.’’ Practice Book § 23-
30 (b). ‘‘If the return alleges any defense or claim that
the petitioner is not entitled to relief, and such allega-
tions are not put in dispute by the petition, the petitioner
shall file a reply.’’ Practice Book § 23-31 (a). ‘‘The reply
shall allege any facts and assert any cause and prejudice
claimed to permit review of any issue despite any
claimed procedural default.’’ [The reply shall not restate
the claims of the petition.] Practice Book § 23-31 (c).
. . .’
  ‘‘ ‘The appropriate standard for reviewability of [a
procedurally defaulted claim] . . . is the cause and
prejudice standard. Under this standard, the petitioner
must demonstrate good cause for his failure to raise a
claim at trial or on direct appeal and actual prejudice
resulting from the impropriety claimed in the habeas
petition. . . .
   ‘‘ ‘Once the respondent has raised the defense of pro-
cedural default in the return, the burden is on the peti-
tioner to prove cause and prejudice.’ ’’ (Citations omit-
ted.) Anderson v. Commissioner of Correction, supra,
114 Conn. App. 786–87.
   In ruling that the petitioner’s reply was deficient,
the habeas court cited Anderson v. Commissioner of
Correction, supra, 114 Conn. App. 778, which we con-
sider to be instructive. In Anderson, after the petitioner
had filed his first amended petition for a writ of habeas
corpus, the respondent filed a return asserting, inter
alia, that some of the petitioner’s claims were procedur-
ally defaulted. Id., 782. Subsequently, the petitioner filed
his operative thirty-seven count petition for a writ of
habeas corpus. Id., 783.
   In the operative petition, the petitioner alleged that
the claims raised therein ‘‘met and overcame both the
cause and prejudice standard and the respondent’s affir-
mative defense of procedural default, thereby permit-
ting review of his claims. In short, the petitioner
appear[ed] to have claimed that because he stated in his
[operative] petition that he should not be procedurally
defaulted, that [conclusory] assertion, by itself, was
adequate to avoid being procedurally defaulted.’’ Id.,
785. The respondent then filed an amended return con-
tending that the petitioner failed to comply with Prac-
tice Book § 23-31 (c) because he had not filed a reply
setting forth a factual basis to excuse the procedural
default. Id. Thereafter, the petitioner filed a reply, inter
alia, denying that he had procedurally defaulted on any
of his claims and asserting that he was relying on the
allegations in his operative petition and his reply to
overcome the respondent’s affirmative defense of pro-
cedural default. Id., 785–86. The habeas court denied
the operative petition, concluding in relevant part that
twenty-one of the thirty-seven counts were procedurally
defaulted because the petitioner’s reply to the respon-
dent’s amended return did not comply with § 23-31 (c).
Id., 783–84, 786.
   On appeal to this court, the petitioner claimed that
he alleged cause and prejudice in his operative petition
to overcome the respondent’s affirmative defense of
procedural default and that Practice Book § 23-31 (c)
prohibited him from repeating those allegations in his
reply. Id., 787–88. This court rejected that claim, stating:
‘‘The petitioner’s claim lacks merit. Practice Book § 23-
31 (c) explicitly requires a petitioner to assert facts and
any cause and prejudice that would permit review of an
issue despite a claim of procedural default. See Practice
Book § 23-31 (c). Although that provision states that
‘[t]he reply shall not restate the claims of the petition,’
it does not relieve the petitioner of his obligation with
respect to the contents of a reply. . . . The petitioner’s
reply fails to allege any facts or assert any cause and
resulting prejudice to permit review of his claims. He
simply relies on the allegations raised in his amended
petition, which are equally as vague and fail to articulate
with sufficient specificity what the court, the prosecu-
tor or trial counsel did to prevent him from raising
those claims at trial or on direct appeal. We conclude,
therefore, that the court properly determined that the
petitioner failed to comply with Practice Book § 23-31
(c).’’ (Citations omitted; footnote omitted.) Anderson
v. Commissioner of Correction, supra, 114 Conn.
App. 788–89.19
   Guided by our decision in Anderson, we conclude
that the court properly determined that the petitioner’s
reply was deficient. In his reply, the petitioner baldly
alleged that he could demonstrate cause to excuse the
procedural defaults solely on the basis of the allegations
set forth in the second petition. The petitioner did not
articulate with specificity any facts in the reply demon-
strating cause to overcome the procedural defaults.
Accordingly, the petitioner’s reply did not satisfy the
requirements of Practice Book § 23-31 (c).
                            B
   Even if we assume that the petitioner were permitted
to rely on the allegations set forth in the second petition
to demonstrate cause and prejudice to excuse the pro-
cedural defaults, we turn to whether the court correctly
determined that the petitioner’s allegations were insuffi-
cient to demonstrate cause and prejudice. The peti-
tioner submits that his allegations that he was incompe-
tent to stand trial establish cause to overcome the
procedural defaults. The respondent argues that the
petitioner failed to demonstrate a ‘‘factor external to
the defense’’ explaining the procedural defaults and,
thus, the petitioner did not establish cause. We agree
with the respondent.20
   In Murray v. Carrier, supra, 477 U.S. 478, the United
States Supreme Court stated that ‘‘the existence of
cause for a procedural default must ordinarily turn on
whether the prisoner can show that some objective
factor external to the defense impeded counsel’s efforts
to comply with the [s]tate’s procedural rule. Without
attempting an exhaustive catalog of such objective
impediments to compliance with a procedural rule, we
note that a showing that the factual or legal basis for
a claim was not reasonably available to counsel . . .
or that some interference by officials . . . made com-
pliance impracticable, would constitute cause under
this standard.’’ (Citations omitted; emphasis added;
internal quotation marks omitted.) Id., 488. We pre-
viously have applied this standard to analyze procedural
default claims. See, e.g., Gaskin v. Commissioner of
Correction, 183 Conn. App. 496, 515, 193 A.3d 625
(2018); Streater v. Commissioner of Correction, 143
Conn. App. 88, 99–100, 68 A.3d 155, cert. denied, 310
Conn. 903, 75 A.3d 34 (2013).
  Whether alleged incompetence constitutes cause to
excuse a procedural default has not been addressed by
our appellate courts. Thus, we again turn to cases from
other jurisdictions for guidance. See State v. Favoccia,
supra, 306 Conn. 790–91.
    In Harris v. McAdory, 334 F.3d 665, 668–69 (7th Cir.
2003), cert. denied, 541 U.S. 992, 124 S. Ct. 2022, 158
L. Ed. 2d 499 (2004), the United States Court of Appeals
for the Seventh Circuit concluded that a petitioner’s
alleged ‘‘borderline mental retardation’’ did not consti-
tute cause excusing the procedural default of his inef-
fective assistance of counsel claim. The Seventh Circuit
observed that the focus of the cause analysis is on the
‘‘ ‘external’ nature of the impediment. Something that
comes from a source within the petitioner is unlikely
to qualify as an external impediment.’’ Id.; see also Gon-
zales v. Davis, supra, 924 F.3d 244 (alleged mental
incompetency not external to petitioner and, thus, did
not satisfy cause requirement); Johnson v. Wilson, 187
Fed. Appx. 455, 458 (6th Cir. 2006) (petitioner’s border-
line mental impairment not ‘‘external’’ to defense and,
thus, did not constitute cause), cert. denied, 549 U.S.
1218, 127 S. Ct. 1273, 167 L. Ed. 2d 96 (2007); Hull v.
Freeman, 991 F.2d 86, 91 (3d Cir. 1993) (petitioner’s
illiteracy and ‘‘mental retardation’’ not ‘‘ ‘external’ ’’ to
defense and, thus, did not constitute cause).
  We agree with the rationale set forth by the Seventh
Circuit in Harris and the other federal courts that have
determined that a petitioner’s mental impairment is not
an external impediment to the petitioner’s defense and,
thus, cannot serve as cause to overcome a procedural
default. Here, the petitioner’s alleged incompetency to
stand trial is an internal, rather than an external, factor.
Accordingly, the petitioner’s allegations of incompe-
tency to stand trial were not sufficient to demonstrate
cause to excuse the procedural defaults of his due pro-
cess claims and, thus, the habeas court did not err in
ruling that the petitioner’s claims were barred under
the procedural default rule.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     General Statutes § 54-56d provides in relevant part: ‘‘(a) Competency
requirement. Definition. A defendant shall not be tried, convicted or sen-
tenced while the defendant is not competent. For the purposes of this
section, a defendant is not competent if the defendant is unable to understand
the proceedings against him or her or to assist in his or her own defense.
   ‘‘(b) Presumption of competency. A defendant is presumed to be compe-
tent. The burden of proving that the defendant is not competent by a prepon-
derance of the evidence and the burden of going forward with the evidence
are on the party raising the issue. The burden of going forward with the
evidence shall be on the state if the court raises the issue. The court may
call its own witnesses and conduct its own inquiry.
   ‘‘(c) Request for examination. If, at any time during a criminal proceeding,
it appears that the defendant is not competent, counsel for the defendant
or for the state, or the court, on its own motion, may request an examination
to determine the defendant’s competency. . . .’’
   2
     ‘‘In accordance with our policy of protecting the privacy interests of the
victims of sexual abuse and the crime of risk of injury to a child, we decline
to identify the victim or others through whom the victim’s identity may be
ascertained. See General Statutes § 54-86e.’’ State v. Saunders, 114 Conn.
App. 493, 495 n.3,969 A.2d 868, cert. denied, 292 Conn. 917, 973 A.2d 1277
(2009).
   3
     On direct appeal, the petitioner made three claims: ‘‘(1) the state adduced
insufficient evidence to sustain his conviction, (2) the trial court improperly
allowed the state to comment on missing witnesses during final argument
and (3) the state engaged in prosecutorial impropriety during final argument
and, therefore, deprived him of his due process right to a fair trial.’’ State
v. Saunders, supra, 114 Conn. App. 494–95.
   4
     Practice Book § 23-30 provides: ‘‘(a) The respondent shall file a return
to the petition setting forth the facts claimed to justify the detention and
attaching any commitment order upon which custody is based.
   ‘‘(b) The return shall respond to the allegations of the petition and shall
allege any facts in support of any claim of procedural default, abuse of the
writ, or any other claim that the petitioner is not entitled to relief.’’
   5
     The respondent asserted identical procedural default affirmative
defenses with respect to both counts of the second petition. The respondent
also asserted that (1) to the extent that the petitioner was raising an ineffec-
tive assistance of counsel claim in both counts of the second petition, those
claims had been raised in the first petition and resolved in the prior habeas
action, and the petitioner had presented no new facts or evidence unavailable
at the time of the first petition, and (2) the first count failed to state a claim
upon which relief can be granted. In its memorandum of decision dismissing
the second petition, the habeas court did not address those additional affir-
mative defenses, and neither party has raised any claims as to those affirma-
tive defenses on appeal.
   6
     Practice Book § 23-31 provides: ‘‘(a) If the return alleges any defense or
claim that the petitioner is not entitled to relief, and such allegations are
not put in dispute by the petition, the petitioner shall file a reply.
   ‘‘(b) The reply shall admit or deny any allegations that the petitioner is
not entitled to relief.
   ‘‘(c) The reply shall allege any facts and assert any cause and prejudice
claimed to permit review of any issue despite any claimed procedural default.
The reply shall not restate the claims of the petition.’’
   7
     There is no dispute that the petitioner failed to raise the due process
claims in the second petition during his criminal trial proceedings or on
direct appeal from the judgment of conviction.
   8
     On September 20, 2017, the respondent filed a separate motion to dismiss
the second petition, which, with permission from the habeas court, subse-
quently was amended to be captioned as a motion for summary judgment.
Therein, the respondent asserted that (1) the due process claims raised in
both counts of the second petition were procedurally defaulted, and (2) the
due process claim raised in count one of the second petition failed to state
a claim upon which relief could be granted. On October 17, 2017, the court
denied the motion for summary judgment, concluding that there were genu-
ine issues of material fact in dispute. That decision is not at issue on appeal.
   9
     The respondent’s motion to dismiss was dated October 20, 2017, but the
motion was not filed until October 25, 2017, when it was submitted to the
habeas court during the October 25, 2017 hearing. At the October 25, 2017
hearing, the respondent’s counsel represented that she had filed the motion
to dismiss on an unspecified date and that opposing counsel had received
a copy of the motion, but that the filing did not appear on the Judicial
Branch website and, apparently, the habeas court had never received the
motion. The respondent’s counsel then indicated that she had made a copy
of the motion to dismiss for the court and requested permission from the
court to proceed with argument on the motion, which the court allowed.
   10
      The habeas court issued a written memorandum of decision, which it
read into the record during the October 25, 2017 hearing.]
   11
      In his reply to the respondent’s return, the petitioner asserted that he
was not raising a claim of ineffective assistance of counsel in the second
petition. In its memorandum of decision, the habeas court determined that
‘‘[a] fair and liberal reading of the two counts in the [second] petition
supports the conclusion that the petitioner is alleging only a due process
violation, and that he is not alleging ineffective assistance of counsel . . . .’’
   12
      In the second petition, the petitioner also alleged that his trial counsel
failed to request that he undergo a competency examination. On appeal,
however, the petitioner focuses only on the alleged failures of the state and
the trial court to request a competency examination.
   13
      In Schlup v. Delo, 513 U.S. 298, 322, 115 S. Ct. 851, 130 L. Ed. 2d 808
(1995), the United States Supreme Court expressly tied the ‘‘fundamental
miscarriage of justice’’ exception to actual innocence claims.
   14
      ‘‘A procedural competency claim is based upon a trial court’s alleged
failure to hold a competency hearing, or an adequate competency hearing,
while a substantive competency claim is founded on the allegation that an
individual was tried and convicted while, in fact, incompetent.’’ (Internal
quotation marks omitted.) Lay v. Royal, 860 F.3d 1307, 1314 (10th Cir. 2017),
cert. denied,       U.S.    , 138 S. Ct. 1553, 200 L. Ed. 2d 752 (2018).
   15
      Although we agree with the Tenth and Eleventh Circuits’ view that
procedural competency claims are subject to procedural default; Lay v.
Royal, supra, 860 F.3d 1314–15; Battle v. United States, supra, 419 F.3d
1298; we agree with the Sixth and Ninth Circuits’ observation that those
courts’ adoption of a different rule for substantive competency claims is
premised on an expansive application of Pate and a conflation of the defenses
of waiver and procedural default. See Lay v. Royal, supra, 1318–19 (Briscoe,
J., concurring) (suggesting that Tenth Circuit reconsider precedent holding
that substantive competency claims cannot be procedurally defaulted, high-
lighting that other circuit courts of appeal have rejected reading Pate expan-
sively in light of distinction between legal theories of waiver and proce-
dural default).
   16
      In addition to Wainwright, the Second Circuit in Silverstein cited its
decision in Forman v. Smith, 633 F.2d 634 (2d Cir. 1980), cert. denied, 450
U.S. 1001, 101 S. Ct. 1710, 68 L. Ed. 2d 204 (1981), in which it concluded,
on the basis of its ‘‘review of the origins of the cause and prejudice standard
and the reasons for its application in [Wainwright v.] Sykes [supra, 433 U.S.
72] to forfeitures of specific claims at trial,’’ concluded that the cause and
prejudice standard ‘‘also applies to forfeitures of specific claims on appeal.’’
Forman v. Smith, supra, 640.
   17
      We need not address whether the petitioner demonstrated prejudice
because the cause and prejudice standard is conjunctive. See Bowers v.
Commissioner of Correction, 33 Conn. App. 449, 452, 636 A.2d 388, cert.
denied, 228 Conn. 929, 640 A.2d 115 (1994). Moreover, we expressly leave
open the question of whether prejudice may be presumed, for purposes of
procedural default, where a petitioner has established cause for failing to
raise a procedural or substantive competency claim either at trial or on
direct appeal. See Newland v. Commissioner of Correction, supra, 331 Conn.
548 (concluding that ‘‘for purposes of procedural default, after the petitioner
has established good cause for failing to raise his claim that he was com-
pletely deprived of his right to counsel [at his criminal trial], prejudice
is presumed’’).
   18
      The petitioner also alleged the following in reply to the respondent’s
contention that he had procedurally defaulted with respect to his due process
claim set forth in count one of the second petition: ‘‘[The] petitioner could
not have raised this claim at an earlier point in any legal proceeding concern-
ing his prosecution and conviction without the assistance and advice of
counsel because the petitioner was and is significantly developmentally
disabled because of his significantly low IQ of 50.’’ He set forth an identical
allegation in reply to the respondent’s contention that he had procedurally
defaulted with respect to his due process claim set forth in count two. The
petitioner did not expressly assert in his reply that the foregoing allegations
constituted cause excusing his procedural defaults; rather, he contended
that he was relying on the facts alleged in the second petition to demon-
strate cause.
   19
      In Anderson, this court also observed the following: ‘‘We note as well
that in the [operative] petition, although the petitioner makes the assertion
that he is not procedurally defaulted, he fails, completely, to set forth any
facts that would warrant a conclusion that he should not be procedurally
defaulted. Thus, we do not confront a case in which a pro se litigant has
set forth an adequate basis to elude procedural default, albeit in the wrong
format.’’ Anderson v. Commissioner of Correction, supra, 114 Conn. App.
788 n.4. In the present case, the petitioner, who was represented by counsel
before the habeas court, did not set forth any specific allegations regarding
cause and prejudice in the second petition.
   20
      The petitioner also claims that his allegations demonstrated prejudice.
We need not reach this claim. See footnote 17 of this opinion.